Citation Nr: 0920924	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-35 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for limitation of 
motion (flexion) of the right knee, diagnosed as overuse 
syndrome.

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of an injury to the left knee 
(previously shown as internal derangement of the left knee).

3.  Entitlement to an increased rating in excess of 10 
percent for limitation of motion (extension) of the left 
knee.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for low back strain claimed as secondary to the 
service-connected residuals of an injury to the left knee 
(previously shown as internal derangement of the left knee).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1952 to January 1956, during the Korean 
Conflict Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for 
limitation of motion (flexion) of the right knee, diagnosed 
as overuse syndrome, residuals of an injury to the left knee 
(previously shown as internal derangement of the left knee), 
and limitation of motion (extension) of the left knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied 
service connection for low back strain claimed as secondary 
to the service-connected residuals of an injury to the left 
knee (previously shown as internal derangement of the left 
knee); the Veteran did not timely appeal that decision. 
 
2.  Evidence submitted since the September 2003 rating 
decision does not raise a reasonable possibility of 
substantiating the claim on the merits.


CONCLUSION OF LAW

The September 2003 rating decision is final.  Evidence 
received since the September 2003 rating decision is not new 
and material and the Veteran's claim of entitlement to 
service connection for low back strain claimed as secondary 
to the service-connected residuals of an injury to the left 
knee (previously shown as internal derangement of the left 
knee) is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1); see 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim to 
reopen in the November 2006 rating decision, he was provided 
notice of the VCAA in August 2006.  The VCAA letter indicated 
the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in June 2007, 
pertaining to the downstream disability rating and effective 
date elements of his claim, and was furnished a Statement of 
the Case in June 2007.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

In the context of a claim to reopen, the VCAA also requires 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The Veteran must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The VCAA notice informed the Veteran of what 
would constitute both "new" and "material" evidence to 
reopen the previously denied claim for service connection for 
low back strain claimed as secondary to the service-connected 
residuals of an injury to the left knee (previously shown as 
internal derangement of the left knee).  He was effectively 
furnished notice of the types of evidence that he needed to 
send to VA in order to substantiate his claim, as well as the 
types of evidence VA would assist him in obtaining.  In 
addition, the Veteran was informed of his responsibility to 
identify, or submit directly to VA evidence showing a current 
diagnosis; evidence of a diagnosis or symptoms of this 
condition in service; and a medical link between the current 
disability and service.  The Veteran was informed that this 
evidence could consist of doctors' records, medical 
diagnoses, and medical opinions; and lay evidence from those 
who have knowledge of his condition.  In effect, these 
letters may be understood as communicating to the Veteran the 
need to submit any relevant evidence in his possession that 
could substantiate his claim.  This same type of notice was 
again provided to the Veteran in a June 2007 Statement of the 
Case.  

In short, the discussion contained in these documents 
furnished the Veteran notice of the basis for the previous 
denial of the claim of entitlement to service connection.  
Specifically, the VCAA letter stated that the Veteran's claim 
was denied "because the evidence failed to show that [his] 
low back strain [was] related to [his] left knee injury."  
As this letter was issued prior to the appealed rating 
decision, this case raises no procedural concerns in view of 
the Mayfield and Kent decisions.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, VA outpatient 
treatment reports, and statements and testimony from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in May 2006.  Therefore, the current version of the 
law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

By a decision in September 2003, the RO denied the Veteran's 
claim service connection for low back strain claimed as 
secondary to the service-connected residuals of an injury to 
the left knee (previously shown as internal derangement of 
the left knee) on the basis that the condition was not due to 
disease or injury that was incurred in or aggravated by 
service.  The Veteran did not file an appeal of that 
decision.  Thereafter, by a decision in November 2006, the RO 
denied the Veteran's application to reopen his claim for 
service connection. 
 
As explained above, the present inquiry is whether any of the 
newly received evidence raises a reasonable possibility of 
substantiating the claim, namely, whether such evidence 
suggests that the Veteran's low back strain is related to 
service. 
 
The evidence added to the record since the September 2003 
consists of VA treatment records and written statements from 
the Veteran and his representative.  While the above cited 
evidence may be considered "new" in that it was not of 
record at the time of the 2003 rating decision, it is not 
"material" because it does not show that the Veteran's low 
back strain is related to service.  On the contrary, the VA 
treatments records do not show any complaints of or treatment 
for low back strain let alone address the crucial matter of 
nexus.  In this regard, the Court has held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  Therefore, this 
evidence does not raise a reasonable possibility of 
substantiating the claim.

With respect to the Veteran's own statements on file in 
support of his claim, these are essentially reiterations of 
similar contentions raised in 2003 and are therefore not new.  
It is now well-established that a layperson without medical 
training, such as the Veteran, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108." 
 
Consequently, because there is no competent medical evidence 
that the Veteran's low back strain (assuming there is a 
current disability of low back strain) is related to service, 
the new evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 
 
The evidence which has been presented since September 2003 
does not raise a reasonable possibility of substantiating the 
claim.  Therefore, the Board finds that the Veteran's attempt 
to reopen his claim of entitlement to service connection is 
unsuccessful.  The recently submitted evidence not being both 
new and material, the claim of service connection for low 
back strain claimed as secondary to the service-connected 
residuals of an injury to the left knee (previously shown as 
internal derangement of the left knee) is not reopened and 
the benefit sought on appeal remains denied. 


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for low back strain claimed as secondary to the 
service-connected residuals of an injury to the left knee 
(previously shown as internal derangement of the left knee).  
The claim remains denied. 


REMAND

On August 15, 2006, a VA joints examination was requested for 
the purposes of evaluating the Veteran's increased rating 
claims.  The VA examination was scheduled for September 6, 
2006, but was subsequently cancelled due to the Veteran's 
failure to report for the examination.  See Statement of the 
Case dated June 2007.  

VA treatment records on file reflect multiple complaints for 
chronic left knee pain that was exacerbated by prolonged 
sitting and walking.  The records reflect that the Veteran 
received physical therapy for his knee pain.  There was 
minimal improvement with therapy.  The Veteran took Naprosyn 
for pain.  Knee replacement surgery was recommended.  His 
diagnosis was left knee pain secondary to osteoarthritis and 
impaired mobility.  There was tenderness to palpation on the 
medial joint line and strength was 5/5 in all major muscle 
groups and gait was antalgic.  (See April 2004 VA treatment 
record).  There was no evidence of edema, erythema, varus 
laxity, or valgus laxity, and the drawer and Lockman's tests 
were negative.  The Veteran was diagnosed with stable 
tricompartmental osteoarthritis.  Unfortunately, the medical 
evidence from the VA treatment records is inadequate to 
determine whether a higher rating is warranted.  First, the 
above findings are void of any ranges of motion and whether 
the left knee sublaxation or lateral instability was 
"severe," "moderate," or "slight," which are necessary 
in order to determine whether a higher rating is warranted.  
Lastly, the Veteran recently complained that his disability 
has worsened and the VA findings as noted above were made in 
2004.  On remand, the examiner is asked to determine whether 
the Veteran's recurrent subluxation or lateral instability of 
the left knee is slight, moderate, or severe.  If recurrent 
subluxation or lateral instability are present in the 
Veteran's right knee, the examiner should also note whether 
they are slight, moderate, or severe.  The examiner is also 
asked to measure the flexion and extension of the Veteran's 
knees. 

In the event that entitlement to a benefit cannot be 
established or confirmed without a current VA examination, as 
in this case; and, the Veteran without good cause, fails to 
report for such examination action shall be taken in 
accordance with paragraph (b) or (c) of 38 C.F.R. § 3.655, 
which typically provides that the claim shall be denied.  38 
C.F.R. § 3.655(b) (2008).  However, given that the Veteran 
did not appreciate the importance of the scheduled VA 
examination (based upon his statements of record) and that he 
reported his disability has recently worsened, the Board will 
give the Veteran another opportunity to have a VA 
examination.  See November 2007 VA Form 9 (stating that "the 
knee is much worse now than it ever was...slips in and out of 
joint); see also November 2006 Notice of Disagreement from 
Veteran (stating that "you talk of one exam that I failed to 
report to....[w]here are the records of all the exams that I 
reported too and the months of therapy that I had....).

The Veteran is advised that it is incumbent that he report to 
a VA examination if he is applying for VA compensation 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
If he fails to report for a scheduled examination, without 
good cause, his claim will be decided based on the evidence 
of record, which may be insufficient to render a favorable 
decision.  38 C.F.R. § 3.655(a) and (b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.   The Board also advises the Veteran that the 
duty to assist is a two-way street.  If he wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  
 
The U.S. Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peak, 22 Vet App. 37 (2008), held that 
section 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Veteran was provided with VCAA notice letters that do not 
comply with the notice requirements outlined in Vasquez.  On 
remand, the RO should ensure that content-complying VCAA 
notice has been provided for this issue.  Additionally, any 
updated treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the Veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as amended by 73 Fed. Reg. 
23,353-356 (April 30, 2008).
 
The letter should also notify the 
claimant that, to substantiate such a 
claim for an increased rating: 1)  the 
claimant must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life; 2)  if the 
diagnostic code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening on the claimant's employment 
and daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 3)  the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and 4)  the notice must 
also provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation, as 
outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested, including recent VA outpatient 
treatment records from June 2007 to 
present.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his left and right knee 
disabilities.  Upon examination, the 
examiner should determine whether the 
Veteran has recurrent subluxation or 
lateral instability for each knee, and, 
if so, whether it is best characterized 
as slight, moderate, or severe in each 
knee.  The examiner should determine 
whether the Veteran has cartilage, 
semilunar, dislocated, with frequent 
episodes of locking, pain, and effusion 
into the joint in each knee.  The 
examiner should also determine the range 
of motion, expressed in degrees of 
flexion and extension, for both knees.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination.  
Finally, if the Veteran has any other 
disabilities of either knee, the examiner 
is asked to note them.

The Veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination. 
 
All tests and studies deemed necessary by 
the examiner should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should readjudicate the claims.  If 
the determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


